DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-8, 11-15, 17-20 and 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim, KR20080035709, in view of Kilpatrick, II et al. (hereinafter “Kilpatrick”), US Pub. No. 2010/0064244.
Regarding claim 1, Kim teaches an apparatus (fig. 8) comprising: a foldable touch screen display comprising a plurality of touch-sensitive flexible display segments (111a, 111b), including at least one principal display segment (111a) having at least one rigid display segment, and at least one auxiliary display having at least two flexible display segments  (see abstract and further text – “3-foldable mobile phone”, wherein the principle display and the auxiliary display are connected by at least one mutual edge (fig. 8), wherein the principle display is rotatable about the mutual edge such that it can fold flat against the back side or the front face of the auxiliary display (fig. 10) and at least one auxiliary display segment (111b), the auxiliary display segment having a folded state (figs. 8-10) and an expanded state (fig. 11).

However, in the same field of endeavor, Kilpatrick teaches a multi-fold mobile device including multiple foldable displays (see fig. 1) including folding configuration and tilt sensors that detect specific folding configurations (see [0101-0103]; fig. 8).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify Kim to include the feature of Kilpatrick. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with increased convenience and usability.
Regarding claims 2 and 3, Kim teaches an apparatus (figs. 8-10) comprising a plurality of touch-sensitive flexible display segments (111a, 111b), including at least one principal display segment 11a and at least one auxiliary display segment 11b, the auxiliary display segment having a folded state and an expanded state; at least one speaker 112 and at least one microphone 113, wherein when the auxiliary display segment is in a folded state (fig. 10), the speaker and microphone are configured with the principle display segment (111a) such that the apparatus is operable as a phone.
Regarding claim 4, the combination of Kim and Kilpatrick teaches comprising at least one hardware component for generating a signal, the hardware component having a first signal corresponding to a folded state of the auxiliary display and a second signal corresponding to an expanded state of the auxiliary display; a processor to: obtain an image to be displayed, and display the image based on the signal output of the hardware component, wherein when the 
Regarding claims 5, Kilpatrick teaches wherein the switch is a sensor ([0101-0103]; fig. 8)
Regarding claims 6-8, Examiner takes official notice that it would have been obvious to a person having ordinary skill in the art to replace the sensor of Kilpatrick with any type of switch according to design needs and specifications.
Regarding claim 11, Kilpatrick teaches wherein the principle display segment and the auxiliary display segments each include structural housings which are connected to each other by hinge elements (fig. 1, elements 110 and 112).
Regarding claim 12, Kilpatrick teaches comprising at least four display segments wherein one display segment is part of the rigid principle display, and the three segments are part of the flexible auxiliary display (figs. 22-23).
Regarding claim 13, Kilpatrick teaches comprising at least five display segments, wherein one display segment is part of the rigid principle display, and four segments are part of the flexible auxiliary display (figs. 22-23).
Regarding claim 14, it is a combination of claims 1-4 and is rejected on the same grounds presented above.
Regarding claim 15, it has similar limitations to those of claims 2 and 3 and is rejected on the same grounds presented above.

Regarding claims 23-25, they have similar limitations to those of claims 11-13 and are rejected on the same grounds.
Claims 9, 10, 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim in view of Kilpatrick as applied to claim 1 above, and further in view of Chang et al. (hereinafter “Chang”), US Pub. No. 2009/0061960.
Regarding claim 9, Kim and Kilpatrick fail to explicitly teach wherein the principle display segment and the auxiliary display segments each include a respective magnetic component, the magnetic component causing the principle display segment and the auxiliary display segments to be mutually attracted in the folded state.
However, in the same field of endeavor, Chang teaches a foldable device including a magnetic component that connects a principle element and an auxiliary element (see figs. 3-5, elements 86 and 88).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to modify Kim and Kilpatrick to include the feature of Chang. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with increased efficiency.
Regarding claim 10, Chang teaches where the magnetic component allows the two parts to be mutually attracted in the expanded state (see fig. 3).
Regarding claims 21 and 22, they have similar limitations to those of claims 9 and 10 and are rejected on the same grounds.
Allowable Subject Matter
Claims 26-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination , teaches or fairly suggests “at least one touch-sensitive interface means for generating a set of instructions, said touch-sensitive interface means having a first set of instructions, a second set of instructions, a third set of instructions, and a fourth set of instructions; a processor to: obtain an image to be displayed, and display the image based on the set of instructions of the touch-sensitive interface means, wherein when the first set of instructions is generated, the processor is to display the image substantially on the principal display, when the second set of instructions is generated, the processor is to remove the image from the principal display, when the third set of instructions is generated, the process is to display the image substantially on the auxiliary display, and when the fourth set of instructions is generated, the process is to remove the image from the auxiliary display.”
Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive. Applicant argues that the display system of the prior art fails to teach multiple touch displays. Examiner, respectfully, disagrees. Kilpatrick teaches three separate touch screen displays that are foldable (see [0092], displays 102, 104 and 106). Therefore, the rejection is maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH B LEE JR/Primary Examiner, Art Unit 2622